     Case 2:20-cv-00955-MTL--MTM Document 4 Filed 06/04/20 Page 1 of 4




 1   WO
 2                                                                                           MW

 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
                                                     No. CV-20-00955-PHX-MTL (MTM)
 9    Francisco Corral,
10                            Petitioner,            ORDER
      v.
11
12    Chris Howard, et al.,
13                            Respondents.
14
15          Petitioner Francisco Corral (A# 028-717-956), who is detained in the CoreCivic La
16   Palma Correctional Center, has filed, through counsel, a Petition for Writ of Habeas Corpus
17   under 28 U.S.C. § 2241 and Complaint for Declaratory and Injunctive Relief (Doc. 1).
18   I.     Background
19          Petitioner is a native and citizen of Mexico. On October 17, 2019, he sought
20   admission into the United States at the port of entry in Nogales, Arizona, and was
21   subsequently taken into custody by the United States Department of Homeland Security
22   (“DHS”) and detained in the CoreCivic La Palma Correctional Center in Eloy, Arizona.
23   (Doc. 2-4 at 4-22.) Petitioner expressed a fear of persecution or torture if returned to
24   Mexico and was referred for a credible fear determination. (Id.) Following an interview,
25   an asylum officer found Petitioner had established a credible fear of persecution or torture
26   if removed to Mexico, and Petitioner was referred for removal proceedings before an
27   Immigration Judge. (Id.) On March 3, 2020, the Immigration Judge ordered Petitioner
28   removed from the United States and denied his applications for relief. (Id. at 34-35.)
     Case 2:20-cv-00955-MTL--MTM Document 4 Filed 06/04/20 Page 2 of 4




 1   Petitioner appealed the decision to the Board of Immigration Appeals, which remains
 2   currently pending. (Id. at 36-41.)
 3          Petitioner suffers from diabetes, which he states places him at a higher risk of severe
 4   illness should he contract COVID-19. On April 24, 2020, he submitted a request to United
 5   States Immigration and Customs Enforcement (“ICE”) seeking his release from custody
 6   on humanitarian parole due to the potential health risks associated with the spread of
 7   COVID-19 in his detention facility. (Doc. 2-4 at 53-55.) Petitioner has not yet received a
 8   response to his request.
 9   II.    Petition
10          In his Petition, Petitioner names La Palma Correctional Center Warden Chris
11   Howard, Acting ICE Phoenix Field Office Director Albert Carter, ICE Phoenix Field
12   Office Assistant Director Cesar Topete, ICE Phoenix Field Office Assistant Director Jason
13   Ciliberti, Acting DHS Secretary Chad Wolf, and United States Attorney General William
14   Barr as Respondents. Petitioner brings four grounds for relief.
15          In Ground One, Petitioner claims that his continued detention violates the Due
16   Process Clause of the Fifth Amendment because Respondents have affirmatively placed
17   him in danger by detaining him in conditions that risk his exposure to COVID-19 and have
18   acted with deliberate indifference to that known and obvious danger.
19          In Ground Two, Petitioner claims that his continued detention violates the Due
20   Process Clause of the Fifth Amendment because Respondents, who have a “special
21   relationship” with Petitioner that requires Respondents to provide him with reasonable
22   medical care and safety, have detained Petitioner in conditions that put him at substantial
23   risk of exposure to COVID-19 and suffering serious harm.
24          In Ground Three, Petitioner claims that his continued detention violates the Due
25   Process Clause of the Fifth Amendment because the conditions under which he is detained
26   amount to punishment.
27          In Ground Four, Petitioner claims that his prolonged detention without a custody
28   redetermination hearing before an immigration judge violates his rights under the Due


                                                 -2-
     Case 2:20-cv-00955-MTL--MTM Document 4 Filed 06/04/20 Page 3 of 4




 1   Process Clause of the Fifth Amendment.
 2          Petitioner asks the Court to: (1) issue a writ of habeas corpus ordering his immediate
 3   release from detention or, in the alternative, issue an injunctive order immediately
 4   enjoining Respondents from detaining him; (2) alternatively, order his release from DHS
 5   custody unless Respondents schedule a hearing before an immigration judge where, to
 6   continue his detention, the government must establish by clear and convincing evidence
 7   that Petitioner presents a risk of flight or danger, taking into account available alternatives
 8   to detention; (3) declare that his continued detention violates the Due Process Clause;
 9   (4) award reasonable costs and attorney’s fees pursuant to the Equal Access to Justice Act;
10   and (5) grant any other and further relief that the Court deems just and proper.
11   III.   Severance and Answer
12          Grounds One through Three of the Petition, which challenge Petitioner’s continued
13   detention due to potential health risks associated with COVID-19, require briefing on an
14   accelerated track and are distinct from, and independent of, Ground Four of the Petition,
15   which challenges Petitioner’s prolonged detention without a custody redetermination
16   hearing before an Immigration Judge. As a matter of administrative efficiency, the Court
17   will sever Ground Four of the Petition and will instruct the Clerk of Court to open a new
18   separate action for the adjudication of that claim.
19          Accordingly, the Court will require Respondents Howard, Carter, Topete, Ciliberti,
20   Wolf, and Barr to file an answer in this action to Grounds One through Three of the
21   Petition.
22   IT IS ORDERED:
23          (1)    This case is severed into two individual actions, one for Grounds One
24   through Three of the Petition (this action), and one for Ground Four of the Petition.
25          (2)    The Clerk of Court must open a new action and file a copy of the Petition
26   (Doc. 1), the Declaration and supporting exhibits (Doc. 2), and this Order in the new case.
27          (3)    The Clerk of Court shall serve: (1) a copy of the Summons, (2) the Petition
28   for Writ of Habeas Corpus under 28 U.S.C. § 2241 and Complaint for Declaratory and


                                                  -3-
     Case 2:20-cv-00955-MTL--MTM Document 4 Filed 06/04/20 Page 4 of 4




 1   Injunctive Relief, (3) the Declaration and supporting exhibits (Doc. 2), and (4) this Order
 2   upon the United States Attorney for the District of Arizona by certified mail addressed to
 3   the civil process clerk at the office of the United States Attorney pursuant to Rule 4(i)(1)(A)
 4   of the Federal Rules of Civil Procedure. The Clerk of Court shall also send by certified
 5   mail a copy of the Summons, the Petition, the Declaration, and this Order to the United
 6   States Attorney General pursuant to Rule 4(i)(1)(B) and to Respondents Howard, Carter,
 7   Topete, Ciliberti, Wolf, and Barr pursuant to Rule 4(i)(2) of the Federal Rules of Civil
 8   Procedure.
 9          (4)    Respondents Howard, Carter, Topete, Ciliberti, Wolf, and Barr shall have 14
10   days from the filing date of this Order to answer Grounds One through Three of the
11   Petition. Respondents shall not file a dispositive motion in place of an answer absent leave
12   of Court.
13          (5)    Petitioner shall have 7 days from the filing of Respondents’ Answer to the
14   Petition to file a Reply.
15          (6)    Petitioner must immediately file a “Notice of Change in Status” if there is
16   any material change in Petitioner’s immigration or custody status. Any request for relief
17   must be made by separate motion and may not be included in the Notice.
18          (7)    The Clerk of Court shall email a copy of this Order to the United States
19   Attorney for the District of Arizona, to the attention of Peter M. Lantka at
20   peter.lantka@usdoj.gov and Mary Finlon at mary.finlon@usdoj.gov.
21          Dated this 3rd day of June, 2020.
22
23
24
25
26
27
28


                                                  -4-
